ORDER
PER CURIAM
Kenneth Fulton (Movant) appeals the deniál of his Rule 29.15 motion for post-conviction relief following his convictions for one count of first-degree assault, two counts of first-degree attempted robbery, and three counts of armed criminal action. Movant claims the motion court clearly erred by denying his post-conviction motion because trial counsel was ineffective for failing to call two alibi witnesses at trial and failing to object to evidence that one of the victims identified Movant in a physical line-up at the St. Louis County Justice Center. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find that the motion court did not clearly err in denying post-conviction relief. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision. Rule 84.16(b).